DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claim 1. Claim 1 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2020. 
Reasons for Allowance
Claims 2, 4-5, 7-12, 14-17, 21, and 23-27 are allowed over the prior art of record. Among those, claims 11 and 23 are independent claims. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on November 29, 2021. The examiner has reviewed theremarks (pages 6-14) submitted November 29, 2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a multilayer absorbent paper laminate in the specific manner as instantly claimed (in claim 11) that comprising the recited absorbent paper layer and the nonabsorbent dense paper layer each must satisfy the specific material requirements as so defined. The instantly claimed multilayer absorbent paper laminate further calls for a layer of an adhesive selectively applied in a cellular pattern between the absorbent paper layer and nonabsorbent dense paper layer; wherein the three layers - the absorbent paper layer, the nonabsorbent dense paper layer and the adhesive layer - form a laminate, and an array of perforations perforate through each layer of the laminate, in particular, the array of perforations are sized to allow steam to pass through the laminate while retaining grease and oil in the absorbent paper layer. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a multilayer absorbent paper laminate in the specific manner as instantly claimed (in claim 23) that comprising the recited absorbent paper layer and the nonabsorbent paper layer each must satisfy the specific material requirements as so defined, in particular, the nonabsorbent paper layer is permeable to fats, oil and/or grease but less permeable than the absorbent paper layer. The instantly claimed multilayer absorbent paper laminate further calls for an adhesive selectively applied in a layer between the absorbent and nonabsorbent layers in a cellular pattern forming a laminate.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YAN LAN/Primary Examiner, Art Unit 1782